Citation Nr: 0731985	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder claimed as the result of Agent Orange exposure.  

2.  Entitlement to service connection for a chronic renal 
disorder to include kidney stones.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  

4.  Entitlement to an increased disability evaluation for the 
veteran's recurrent right ankle sprain, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's post-operative left ankle fracture residuals, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for both a skin disorder and kidney stones and 
increased disability evaluations for the veteran's recurrent 
right ankle sprain and post-operative left ankle fracture 
residuals.  In April 2003, the RO established service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  In May 2004, the RO increased the initial 
evaluation for the veteran's PTSD from 10 to 30 percent.  In 
April 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The issues of the veteran's entitlement to increased 
evaluations for his right ankle and left ankle disabilities 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  

In April 2007, the veteran submitted claims of entitlement to 
service connection for a chronic back disorder; a total 
rating for compensation purposes based on individual 
unemployability; and a temporary total rating for his PTSD 
under the provisions of 38 C.F.R. § 4.29 (2007).  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He was 
awarded the Combat Infantryman's Badge.  

2.  A chronic skin disorder was not manifested during wartime 
service or for many years thereafter.  The veteran's current 
folliculitis and neurodermatitis have not been shown to have 
originated during wartime service.  

3.  Service connection is currently in effect for PTSD, a 
recurrent right ankle sprain, and post-operative left ankle 
fracture residuals  

4.  A chronic renal disorder was not manifested during active 
service or for many years thereafter.  The veteran's kidney 
stones not been shown to have originated during active 
service.  

5.  The veteran's kidney stones have not been shown to be 
etiologically related to his service-connected disabilities.  

6.  The veteran's PTSD alone has been shown to be manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships; and Global Assessment of Functioning scores 
ranging from 45 to 75.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder claimed as the result of Agent 
Orange exposure was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  

2.  A chronic renal disorder to include kidney stones was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2007).  

3.  A chronic renal disorder to include kidney stones was not 
proximately due to or the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326(a) (2007).  

4.  The criteria for an initial 50 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.7, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of service connection and the initial evaluation of the 
veteran's PTSD , the Board observes that the RO issued VCAA 
notices to the veteran in June 2002, November 2002, August 
2003, January 2004, March 2006, and February 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The June 2002 and 
November 2002 VCAA notices were issued prior to the January 
2003 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran afforded an April 2007 videoconference 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.  All relevant facts have 
been developed to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(C.A. Fed. 2007).  




II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, and either (1) Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, prostate cancer, respiratory cancers (including 
cancer of the lung, bronchus, larynx, or trachea), and/or 
soft-tissue sarcoma become manifest to a degree of 10 percent 
or more at any time after service or (2) chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war and calculi of the kidney (kidney 
stones) and/or cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for PTSD, a recurrent right ankle sprain, 
and post-operative left ankle fracture residuals.  
A.  Chronic Skin Disorder

The veteran's service medical records reflect that he was 
seen for skin complaints.  Clinical documentation dated in 
June and July 1968 states that the veteran was treated for an 
infection involving the right forearm, the arms, and the 
face.  An impression of early cellulitis was advanced.  At 
his March 1969 physical examination for service separation, 
the veteran neither complained of nor exhibited any skin 
abnormalities.  

The veteran's service personnel records report that he served 
in the Republic of Vietnam from September 1967 to August 
1968.  He was awarded the Combat Infantryman's Badge.  

A March 1989 private treatment record states that the veteran 
complained of a rash on his right leg and left foot.  He 
presented "a long history of dermatitis in lower extremity 
since he served in Viet Nam."  On examination, the veteran 
exhibited an area of cellulitis over the right thigh that was 
scabbing over and "dyshidrotic eczema secondary to 
cellulitis in the left big toe."  

Private clinical documentation dated in October 1996 and 
November 1996 indicates that the veteran complained of a 
pyritic rash on the back of his hands and his forearms.  
Impressions of allergic or chemical contact dermatitis and 
scabies were advanced.  

Private clinical documentation dated in November 1998 and 
December 1998 states that the veteran complained of a rash on 
his hands of a "couple months" duration which was "similar 
to what he had 2 y[ea]rs ago" and a rash on his medial 
ankles.  He reported that he worked for a plastics company 
and had "his hand in oils and other things through the 
day."  An impression of "either contact dermatitis 
something he is coming in contact with at work or dyshidrotic 
eczema" was advanced.  

A January 1999 physical evaluation from Joy Mosser, M.D., 
notes that the veteran complained of dry, scaling, and itchy 
hands of two to three years' duration.  The doctor concluded 
that the veteran's skin symptomatology was "consistent with 
hand dermatitis."  An April 1999 private treatment entry 
states that the veteran continued to have problems with hand 
dermatitis.  

Clinical documentation from John C. Whittington, D.O., dated 
between May 1999 and May 2002 reflects that the veteran was 
treated for "a long-standing history (greater than 1 year) 
peeling of the skin of his hands."  The veteran was 
diagnosed with atopic dermatitis.  

In his May 2002 claim for service connection, the veteran 
advanced that service connection was warranted for "a 
recurring skin condition, however diagnosed, (rashes all over 
his body)."  He indicated that he experienced episodic skin 
infections manifested "little blisters on different parts of 
his body" during and following active service.  

A June 2002 VA treatment record states that the veteran 
complained of a rash involving the shoulders, the arms, and 
the feet.  He reported that he had "a rash ever since he has 
been on service in 1968."  

A November 2002 VA physical evaluation notes that the veteran 
was diagnosed with dermatitis of the hands and the feet.  A 
November 2002 VA dermatologic evaluation states that the 
veteran complained of a rash involving the hands and the feet 
of "many years'" duration.  A diagnosis of "dermatitis vs 
ps vs tinea" was advanced.  A February 2003 VA treatment 
entry states that the veteran was diagnosed with "dermatitis 
of [unknown] etiology."  

An April 2003 VA treatment record states that the veteran 
complained of blisters on his hands and his feet.  He 
reported that he had served in the Republic of Vietnam.  The 
veteran believed that he had been exposed to Agent Orange.  
The examining VA physician observed that the veteran had been 
previously diagnosed with non-specific dermatitis and "a 
questionable tinea versicolor."  An impression of dermatitis 
was advanced.  

In his July 2004 Appeal to the Board (VA Form 9), the veteran 
advanced that his chronic skin disability had been initially 
manifested while he was in the Republic of Vietnam during 
active service.  

A March 2005 VA hospital summary indicates that the veteran 
was diagnosed with psoriasis.  A June 2005 VA dermatologic 
evaluation notes that the veteran complained of recurrent 
dermatitis on his forearms and hands.  The veteran reported 
that his symptoms had "come and gone for about 30 years."  
A contemporaneous VA punch biopsy of the left forearm 
revealed findings consistent with pustular folliculitis.  The 
VA physician opined that "I feel that this is a 
neurodermatitis and that most of the lesions are probably 
self-induced."  

A July 2005 VA treatment record states that the veteran 
presented a "long history of itching and lesions on the 
forearms."  An impression of "folliculitis and 
neurodermatitis improved" was advanced.  

At the April 2007 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had been treated for cellulitis and a fungal infection while 
on a combat operation in the Republic of Vietnam.  He 
reported that he received ongoing post-service treatment for 
a chronic skin disorder of the hands.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran served in the Republic of Vietnam.  
Therefore, he is presumed to have been exposed to Agent 
Orange.  During active service, the veteran was treated for a 
skin rash associated with cellulitis.  The report of his 
March 1969 physical examination for service separation 
reflects that the veteran neither complained of nor exhibited 
a chronic skin disorder or other skin abnormalities.  The 
first objective evidence of a chronic skin disorder is the 
March 1989 private treatment record noting a one year or 
longer history of dermatitis.  Since that finding, the 
veteran's skin symptomatology has been diagnosed as scabbing 
cellulitis, "dyshidrotic eczema secondary to cellulitis in 
the left big toe," "allergic or chemical contact 
dermatitis," scabies, contact dermatitis, hand dermatitis, 
dermatitis, "dermatitis of [unknown] etiology," 
neurodermatitis, and pustular folliculitis.  No competent 
medical professional has attributed the veteran's 
variously-diagnosed skin disorder to either his wartime 
service and/or his presumed Agent Orange exposure.  

The veteran testified that he sustained a chronic skin 
disorder while on a combat mission during the Vietnam War.  
The Board finds the veteran's testimony to be consistent with 
the circumstances, conditions, and hardships of his service 
during the Vietnam War.  However, based upon the record and 
analysis herein, the Board concludes that any report by the 
veteran claiming to have experienced a chronic skin disorder 
during combat is not credible.  Further, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) do not eliminate the need for 
medical nexus evidence.  They merely reduce the evidentiary 
burden on combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service. 
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  Such evidence is 
insufficient to establish either a diagnosis of a chronic 
skin disorder or an etiological relationship between the 
veteran's current skin disability and either his inservice 
skin symptomatology; his presumed Agent Orange exposure, or 
his wartime service in general.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chronic skin 
disorder claimed as the result of Agent Orange exposure.  

B.  Chronic Renal Disorder to Include Kidney Stones

The veteran's service medical records do not refer to kidney 
stones or other chronic kidney/renal disabilities.  In his 
May 2002 claim for service connection, the veteran asserted 
that service connection was warranted for chronic kidney 
stones.  He clarified that "the medication I was given by 
the dermatologist caused me to develop kidney stones."  

Clinical documentation dated in September 1999 and October 
1999 from Berger Hospital indicates that the veteran 
presented complaints consistent with an acute kidney stone.  
He denied any prior history of kidney stones.  He was 
diagnosed with acute left renal lithiasis, left renal colic, 
and high-grade left obstructive uropathy.  

In his July 2004 Appeal to the Board (VA Form 9), the veteran 
asserted that his "kidneys have been affected by my 
medications."  At the April 2007 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he had been informed by a physician that the 
steroidal medications prescribed for his chronic skin 
disorder could cause kidney stones.  

A chronic renal disorder was not shown during wartime service 
or for many years thereafter.  The clinical documentation of 
record reflects that the veteran initially manifested kidney 
stones in September 1999, some 30 years after service 
separation.  

The veteran advances that he developed chronic kidney stones 
as the result of the steroidal medications prescribed for his 
skin disabilities.  Service connection has been denied for a 
chronic skin disorder.  No competent medical professional has 
attributed the onset of the veteran's kidney stones or any 
other chronic renal disorder to active service and/or his 
service-connected disabilities.  Given these facts, the Board 
finds that service connection is not warranted for a chronic 
renal disorder to include kidney stones.  


III.  PTSD

A.  Historical Review

A March 2003 VA psychiatric evaluation reports that the 
veteran was diagnosed with PTSD secondary to his Vietnam 
War-related experiences.  A Global Assessment of Functioning 
(GAF) score of 75 was advanced.  In April 2003, the RO 
established service connection for PTSD and assigned a 10 
percent evaluation for that disability.  In May 2004, the RO 
increased the initial evaluation for the veteran's PTSD from 
10 to 30 percent.  

B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

A February 2003 VA psychiatric treatment record notes that 
the veteran complained of Vietnam War-related nightmares and 
flashbacks; irritability; and impaired sleep.  He reported 
that he was employed.  The veteran was observed to "be in 
reasonable physical and mental health" and cooperative.  A 
GAF score "in the 60-70 range" was advanced.  

The March 2003 VA psychiatric evaluation reports that the 
veteran complained of weekly nightmares, insomnia, 
irritability, guilt, hypervigilance, hyperautonomic arousal, 
avoidance, a sense of foreshortened future, and 
self-isolation.  He reported that he was employed and married 
to his second wife.  The veteran's claims file was not 
available for review.  The veteran was observed to be 
cooperative and to have good grooming and hygiene.  On mental 
status examination, the veteran exhibited a "full" affect; 
a euthymic mood; normal speech; a logical, organized, and 
non-delusional thought process; and good insight and 
judgment.  The veteran was diagnosed with PTSD.  A current 
GAF score of 75 was advanced.  

A May 2003 VA psychiatric evaluation relates that the veteran 
complained of Vietnam War-related nightmares and flashbacks 
and impaired sleep.  He reported that he remained employed on 
a full-time basis and married.  The veteran was observed to 
"be in reasonable physical and mental health."  The 
treating VA physician commented that the veteran "does seem 
to have trouble at work" and it was "not clear how much he 
has in the way of social contacts."  A GAF score "in the 
55-60 range" was advanced.  

A July 2003 written statement from the veteran's wife conveys 
that the veteran often acted in an immature manner; exhibited 
restless sleep; and cried while watching "Army-related 
stories."  

VA clinical documentation dated in January 2004 relates that 
the veteran complained of Vietnam War-related nightmares and 
intrusive thoughts; irritability, hyperarousal; impaired 
sleep; discrimination due to being a Vietnam veteran; and 
financial-related stress.  He reported that he was employed 
on a full-time basis; married; and had no fear of death.  
Treating VA medical personnel observed that the veteran was 
"a bit" depressed, anxious, irritable, and stiff.  A GAF 
score of "around 50" was advanced.  The treating 
psychologist opined that the veteran's symptoms were "mild 
and may actually be sub-clinical for PTSD at this time."  
The physician clarified that:

The patient does seen to have trouble 
working, some of this seems to be due to 
physical problems which may be related to 
his ankle problem which is service 
connected. 

An April 2004 VA psychiatric evaluation relates that the 
veteran complained of Vietnam War-related nightmares and 
flashbacks; impaired sleep; and financial-related stress.  He 
reported that he remained employed on a full-time basis and 
married.  Treating VA medical personnel observed that the 
veteran was "a bit" depressed and anxious.  A GAF score of 
50 was advanced.  Treating VA medical personnel commented 
that it was unclear "how long he will be able to work" as 
his "PTSD seems to be fairly severe and he has some physical 
problems as well."  

In his July 2004 Appeal to the Board (VA Form 9), the veteran 
reported that: he had been "disciplined with a supervisory 
review every 30 days" by his employer; was subsequently 
"removed from my job for 3-6 months by [a VA psychiatrist] 
due to PTSD; and had wrecked his vehicle "due to medications 
given for my PTSD and chronic pain."  

A November 2004 VA psychiatric evaluation relates that the 
veteran complained of Vietnam War-related nightmares and 
flashbacks; impaired sleep; and financial-related stress.  He 
reported that he had stopped working in July 2004.  The VA 
physician clarified that the veteran had stopped working due 
to both physical and psychiatric problems.  The veteran was 
observed to "be in reasonable physical and mental health."  
A GAF score of 45 was advanced.  The doctor noted that "some 
of this problems (sic) may be more physical than 
psychological."  

A December 2004 VA psychiatric evaluation relates that the 
veteran complained of Vietnam War-related nightmares and 
flashbacks; impaired sleep; irritability with family members; 
and financial-related stress.  He reported that he was unable 
to work "because of physical and psychiatric problems."  A 
GAF score of 45 was advanced.  The treating VA physician 
observed that the veteran did "have some medical problems 
which contribute to his inability to work" and "fairly 
severe PTSD."  

A January 2005 VA treatment record indicates that the veteran 
reported that he had "lost his job because of overextending 
his sick leave."  The veteran was diagnosed with PTSD and 
major depression.  

A March 2005 VA hospital summary indicates that the veteran 
was admitted for "further stabilization, group and 
individual treatment."  The veteran was diagnosed with PTSD, 
major depression, and a history of alcohol abuse in partial 
remission.  A GAF score of 45 was advanced.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of Vietnam War-related nightmares, 
impaired sleep, hypervigilance, anger, irritability, and 
financial concerns.  He presented a history of having been 
hospitalized at a VA medical center in February and March 
2005 after he had presented a suicide plan to VA medical 
personnel.  The veteran reported that he had not worked since 
June 2004 as "work wasn't an option with the medication I 
was taking" and he had run "over a car on the way home from 
work."  The veteran's claims file was not available for 
review.  The examiner noted that veteran was neatly dressed; 
alert; oriented; and mildly irritable.  On mental status 
examination, the veteran exhibited a "not depressed" mood; 
a mildly blunted affect; tearfulness; adequate judgment; and 
no suicidal or homicidal thoughts or signs of psychosis.  The 
veteran was diagnosed with chronic PTSD by history, alcohol 
abuse in remission, an adjustment disorder with depressed 
mood in remission, and an amnesic disorder.  A GAF score of 
55 was advanced.  The examiner opined that "it is not likely 
that his inability to work was directly related to the 
PTSD."  

VA clinical documentation dated in June 2006 relates that the 
veteran complained of Vietnam War-related nightmares and 
flashbacks and impaired sleep.  He reported that he was not 
employed and had been awarded Social Security Administration 
(SSA) disability benefits.  The veteran was noted to have 
been hospitalized at a VA medical center in February and 
March 2005 for treatment of depression and alcohol abuse.  
The veteran was observed to be alert, awake, oriented, 
cooperative, and "a bit anxious and depressed."  A GAF 
score of 45 was advanced.  The treating VA medical personnel 
commented that the veteran was "unable to work, although as 
noted above some of this may be due to his physical problems 
as apposed to his psychiatric problems."  

At the April 2007 videoconference before the undersigned 
Veterans Law Judge, the veteran testified that he received 
ongoing treatment for his PTSD.  He reported that he had been 
hospitalized for his PTSD for a month in 2004 or 2005 due to 
his potentially harming himself.  

The veteran's chronic PTSD has been objectively shown to be 
manifested by recurrent Vietnam War-related flashbacks and 
nightmares; irritability; impaired sleep; some vocational 
impairment; and GAF scores of between 45 and 75.  The veteran 
has reported that he stopped working as the result of the 
combination of his psychiatric and physical impairment.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  His PTSD symptomatology clearly merits an initial 
evaluation in excess of 30 percent.  While GAF scores of 45 
have been advanced after November 2004, the Board notes that 
they were specifically based on both the veteran's PTSD and 
his significant physical disabilities.  In the absence of any 
objective evidence of deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as chronic suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and/or an inability to establish and 
maintain effective relationships, the Board finds that an 
initial 50 percent evaluation and no higher is warranted for 
the veteran's PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).  


ORDER

Service connection for a chronic skin disorder claimed as the 
result of Agent Orange exposure is denied.  

Service connection for a chronic renal disorder to include 
kidney stones is denied.  

An initial 50 percent evaluation for the veteran's PTSD is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The veteran testified at the April 2007 videoconference 
before the undersigned 


Veterans Law Judge that his right ankle and left ankle 
disabilities had increased in severity since the most recent 
orthopedic examination for compensation purposes of record 
and the VA had recently provided him with both a cane and new 
leg braces.  In reviewing the record, the Board observes that 
the veteran was last afforded an examination for compensation 
purposes which encompassed his ankles in September 2002.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that the veteran provide 
information as to all treatment of his 
right ankle and left ankle disabilities 
after September 2002, including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Chillicothe, 
Ohio, VA Medical Center after December 
2006, not already of record, for 
incorporation into the record.

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
recurrent right ankle sprain and 
post-operative left ankle fracture 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's recurrent right ankle sprain 
and post-operative left ankle fracture 
residuals and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the ankles 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's 
service-connected right ankle and left 
ankle disabilities upon his vocational 
pursuits.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his recurrent right ankle sprain and his 
post-operative left ankle fracture 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


